Citation Nr: 1446955	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service-connection for a skin disability, claimed as a fungal infection of the chest.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with his claim, the Veteran was provided a VA skin examination in February 2009.  The examiner diagnosed the Veteran with a history of candidiasis, which the Board notes is a fungal infection, and a history of "dermatitis, eczema."  The examiner noted that the Veteran's rash was not present at the time of the examination.  Although the examiner diagnosed the Veteran with a history of candidiasis and dermatitis, the examiner did not opine whether those conditions were related to the Veteran's active service or his service-connected fungal infection of the feet.  The Board notes that VA treatment records dated in March 2008 and July 2008 indicate the presence of candidiasis and dermatitis within close proximity of his appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting that evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  Thus, a remand to provide the Veteran an adequate VA examination and obtain an adequate nexus opinion is warranted.  
Additionally, the Veteran and his representative have indicated that the Veteran's skin disability is intermittent, brought on by warm temperatures, and generally manifests during the summer.  Accordingly, the VA examination should be scheduled during an episode of flare-up if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994) (concluding that an examination during a remission phase did not accurately reflect the elements of a disability).  If an examination cannot be scheduled during a period of flare-up, the VA examiner should offer an opinion as to whether the Veteran has a recurrent chronic skin disability, to include cutaneous candidiasis of the chest and dermatitis, and provide etiological opinions as to each currently diagnosed skin disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Obtain all treatment records for the Veteran from April 2012 to present from the New York VA Health Care System, including records from any associated outpatient clinic.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the nature and etiology of any identified skin disability.  To the extent possible, the examination should be scheduled during a period of flare-up of the Veteran's skin disability.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnosable skin disorders.  

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disability, to include cutaneous candidiasis of the chest and dermatitis, began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his in-service fungal infection.

In rendering the requested diagnoses and opinions, the examiner must address the Veteran's assertions that his skin disability first manifested during active service and that he has experienced a recurrent rash on his chest for many years.  

The examiner must also address the July 28, 2008 VA treatment record indicating that the Veteran was assessed with a likely candida infection on his mid-chest, the March 2008 VA examination report diagnosing the Veteran with dermatitis and Grover's disease, the April 27, 2004 VA treatment record indicating that the Veteran was treated for asteatotic eczema on his chest, and the April 1997 VA skin examination that noted the Veteran had erythematous papules on his chest, which were assessed as Grover's seborrheic dermatitis.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability was caused or aggravated by the Veteran's service-connected fungal infection of the feet.

Aggravation is defined for legal purposes as a permanent increase in severity of a nonservice-connected disease or injury that was proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2013).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Thereafter, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



